Citation Nr: 1516794	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-09 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to December 27, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1970 and from October 1970 to April 1990.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the New Orleans, Louisiana Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran appeared and testified at a Board videoconference hearing held before the undersigned Veterans Law Judge in November 2014; a copy of the transcript of the hearing has been associated with the record.

The December 2009 rating decision denied entitlement to a TDIU.  In a September 2014 rating decision, a 100 percent combined schedular rating was granted, effective December 27, 2013.  

The Board is cognizant of the decision of the United States Court of Appeals for Veterans Claims (Court) in Bradley v. Peake, 22 Vet. App. 280 (2008); however, the facts in this case are distinguishable from Bradley, which involved the assignment of a TDIU (total rating) based on a single "less than total" (70 percent) disability rating with subsequently claimed additional orthopedic disabilities that combined to 60 percent.  The instant case, however, is distinguishable from Bradley in that here, the Veteran is now in receipt of a 100 percent combined schedular rating for multiple disabilities, effective from December 27, 2013, and the issue of the Veteran's entitlement to a higher rating for any one of his multiple service-connected disabilities has not been developed for review before the Board.  Any TDIU granted would necessarily be based on all the service-connected disabilities.  See 38 C.F.R. § 4.16.  If the Veteran were to be awarded a TDIU based on all the service-connected disabilities, which are already rated at a combined disability rating of 100 percent, it would impermissibly result in the same disabilities being "counted twice" in the assignment of a total rating.  See generally 38 C.F.R. § 4.14 (2014).  For these reasons, the Board finds that the TDIU claim is rendered moot from December 27, 2013.

In November 2014, the Veteran submitted additional evidence directly to the Board with a waiver of RO consideration of the evidence in the first instance.

In a statement received at the RO October30, 2014, the Veteran noted that he wished to withdraw the appeal and claim for a TDIU.  On October 31, 2014 the Veteran informed the RO (via telephone contact) that he did not want to withdraw his appeal for TDIU.  In addition, a February 2015 letter from the Veteran's representative (in his behalf), noted that he did not want to withdraw his appeal for TDIU.  See DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011) ("withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant.").

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In this case, the evidence shows the Veteran filed an Application for Increased Compensation Based on Unemployability in April 2008.  In that application he noted that service-connected back, knees and neck joints prevented him from securing or following any substantially gainful occupation.  He noted he last worked in June 1992 as a correctional officer supervisor.  He had completed 4 years of high school and 2 years of college.  In separate correspondence received by the RO in April 2008, he noted additional past employment as a supervisor at a halfway house until June 1992 and noted that his job as a correctional officer supervisor ended in June 1991.  

In December 2009 the RO denied entitlement to a TDIU on the bases that medical evidence showed the Veteran was capable of gainful employment in a sedentary capacity.  At the time of the December 2009 rating decision, the Veteran was service connected for lumbosacral strain with DJD rated 40 percent, DJD right knee rated 10 percent, DJD left knee rated 10 percent, tinnitus rated 10 percent, hypertension rated 10 percent, bilateral hearing loss rated 0 percent, and postoperative repair right inguinal hernia rated 0 percent for a combined rating of 70 percent from June 25, 2007.  In December 2011 the RO granted service connection for chronic renal insufficiency with hypertension and assigned a 60 percent rating, the combined rating was increased to 90 percent effective August 8, 2011.  In March 2013 the RO granted service connection for type 2 diabetes mellitus and assigned a 20 percent rating, the combined rating remained at 90 percent effective August 8, 2011.  In September 2014 the RO granted service connection for peripheral neuropathy of the right and left upper extremities each rated 20 percent, peripheral neuropathy of the right and left lower extremities each rated 10 percent effective December 27, 2013, and degenerative arthritis of the left foot rated 10 percent, effective April 21, 2014 the combined rating increased to 100 percent effective December 27, 2013 and April 21, 2014.

As noted, the question before the Board is whether a TDIU was warranted for the period prior to December 27, 2013.  The September 2008 VA examiner opined that the Veteran was able to do sedentary work activities because his medical problems were stable and not causing any significant symptoms.  Further, VA examiner noted that the Veteran's unemployability was not caused by or a result of his degenerative joint disease (DJD) of the knees or degenerative disc disease (DDD) of the lumbar spine, based on basic diagnosis of minimal problems as per x-rays and normal earlier x-rays.  In June 2009, he underwent VA examination of the joints, which showed x-ray findings of bilateral mild DJD about the tibial spine areas and the posterior patellar surfaces with mild narrowing of the medial knee compartments.  The impression from x-rays was mild bilateral DJD findings.  The diagnosis was DJD knees.  It was noted that there were significant effects on his usual occupation.  

In an August 2010 statement, a VA physician noted the Veteran had been a patient at VA outpatient clinic in Baton Rouge for many years; he had multiple medical problems that were stable but he had been unable to obtain any gainful employment secondary to neck, back and knee pain.  He was unable to sit or stand or stay in any position for a prolonged period of time.  The Board notes that the Veteran is not service-connected for a neck disorder.

In a September 2010 statement by a private physician, it was noted that the Veteran had been a patient of Stanocola Medical Center since 1998.  He suffered with multiple medical problems, including chronic pain due to degenerative osteoarthritis of the knees and lumbar spine and he also reported daily generalized pain in of the neck and other joints; and had been unable to obtain gainful employment.  In December 2011, he underwent a VA kidney conditions examination.  He was diagnosed with stage III chronic kidney disease.  It was noted that his kidney disability did not impact his ability to work.  Likewise, a May 2014 diabetes mellitus Disability Benefits Questionnaire provided the opinion that his diabetes, including the complications of that disease, does not impact his ability to work. 

The evidence is unclear as to whether the Veteran's service-connected disabilities, alone, for the period prior to December 27, 2013 precluded him from obtaining or maintaining any form of gainful employment consistent with his education and occupational experience.  As such, the Board finds that a remand is necessary to obtain a retrospective medical opinion as to the functional impairment of the Veteran's service-connected disabilities prior to December 27, 2013.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all of the Veteran's VA treatment records from September 2006 to the present which have not yet been associated with the record.  If any records sought are unavailable, the reason for their unavailability must be noted for the record.

2.  After the foregoing development has been completed to the extent possible, the AOJ should ask an appropriate medical advisor to provide the following retrospective medical opinions:

a. Please identify the functional impairment of the Veteran's service-connected disabilities only prior to December 10, 2009.  His service-connected disabilities at that time were:  lumbar strain; degenerative joint disease of the knees; tinnitus; hypertension; bilateral hearing loss and postoperative repair right inguinal hernia (his service connected disabilities during this period did not include type 2 diabetes mellitus, peripheral neuropathy of the extremities, or chronic renal insufficiency with hypertension); and  
b. Please identify the functional impairment of the Veteran's service-connected disabilities only from December 11, 2009 to August 7, 2011.  His service-connected disabilities at that time were:  lumbar strain; degenerative joint disease of the knees; tinnitus; hypertension; bilateral hearing loss; postoperative repair right inguinal hernia; and type 2 diabetes mellitus (his service-connected disabilities at that time did not include peripheral neuropathy of the extremities or chronic renal insufficiency with hypertension); and
c. Please identify the functional impairment of the Veteran's service-connected disabilities only from August 8, 2011 to December 26, 2013.  His service-connected disabilities at that time were:  lumbar strain; degenerative joint disease of the knees; tinnitus; bilateral hearing loss; postoperative repair right inguinal hernia; chronic renal insufficiency with hypertension and type 2 diabetes mellitus (his service-connected disabilities at that time did not include peripheral neuropathy of the extremities).

In proffering these opinions, the examiner should review the electronic claims file and address the Veteran's functional limitations due to his service-connected disabilities, jointly, as they may relate to his ability to function in a work setting and to perform work tasks such as walking, standing, and sedentary tasks.  The examiner must specifically take into consideration the Veteran's level of education (he has reported that he completed 4 years of high school and 2 years of college with an associate's degree from a graphic arts college), special training (including Leadership School in the U.S. Army), and previous work experience (as a member of the U.S. Army for 22 years, as a correctional officer supervisor and as a worker at a halfway house), but not his age or any impairment caused by nonservice-connected disabilities.

All opinions expressed should be accompanied by supporting rationale.

3.  After completion of the above and any further development deemed necessary, readjudicate the claim on appeal.  The Veteran and his representative should then be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



